Conviction is for selling intoxicating liquor in dry territory, punishment being assessed at a fine of $100.00.
We observe that it is recited in the information that same is presented in connection with a complaint made by T. E. King, but the complaint mentioned is not found in the record. Before the matter may be considered by this Court the complaint upon which the information is based must appear in the record. See 4 Tex. Jur., page 166, and cases there cited, including Williams v. State, 89 Tex.Crim. Rep., 232 S.W. 507.
The appeal is dismissed.